  BOGHOSIAN RAISIN PACKING CO
. 342 NLRB No. 32 
383
Boghosian Raisin Packing Company, Inc. 
and Pack-
ing House Employees and Warehousemen™s Un-
ion, Local 616 a/w International Brotherhood of 
Teamsters, AFLŒCIO.  
Cases 32ŒCAŒ17721Œ1, 
32ŒCAŒ17839Œ1, and 32ŒCAŒ17985Œ1 
June 30, 2004 
DECISION AND ORDER 
BY CHAIRMAN 
BATTISTA AND 
MEMBERS
 LIEBMAN AND 
SCHAUMBER On October 31, 2000, Administrative Law Judge 
James L. Rose issued the atta
ched decision.  The General 
Counsel filed exceptions and 
a supporting brief, and the 
Respondent filed an 
answering brief. 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel. 
The Board has considered the decision and the record 
in light of the exceptions and briefs and has decided to 
affirm the judge™s rulings, findings,
1 and conclusions as 
further discussed below, and to adopt the recommended 
Order.  
The primary issue in this 
case is whether the Respon-
dent violated Section 8(a)(3) and (1) of the Act by refus-
ing to reinstate 42 economic strikers and violated Section 
8(a)(5) and (1) by subseque
ntly withdrawing recognition 
from their collective-bargaining representative and 
changing terms of employment.
  We find, in agreement 
with the judge, that the Respondent was not required to 

reinstate the strikers because 
the strikers had, under the 
express language in the loss-of-status provision of Sec-
tion 8(d), lost their protected status as employees under 

the Act by reason of their Union™s failure to file a notice 
with the Federal Mediation and Conciliation Service 
(FMCS) as required by Section 8(d)(3).
2  We find further 
                                                          
 1 The General Counsel has excepted to some of the judge™s credibil-
ity findings.  The Board™s established policy is not to overrule an ad-
ministrative law judge™s credibility resolutions unless the clear prepon-
derance of all the relevant evidence convinces us that they are incorrect.  

Standard Dry Wall Products
, 91 NLRB 544 (1950), enfd. 188 F.2d 362 
(3d Cir. 1951).  We have carefully examined the record and find no 
basis for reversing the findings. 
2 Sec. 8(d) provides, in relevant part: 
[W]here there is in effect a collective-bargaining contract . . . the duty 
to bargain collectively shall also mean
 that no party to such contract 
shall terminate or modify such contract, unless the party desiring such 
termination or modificationŠ 
(1) serves a written notice upon the other party to the contract 
of the proposed termination or modification sixty days prior to the 
expiration date thereof, or in the event such contract contains no 
expiration date, sixty days prior to the time it is proposed to make 

such termination or modification; 
. . . .  
(3) notifies the Federal Mediation and Conciliation Service 
within thirty days afte
r such notice of the existence of a dispute, 
that subsequently the Respondent lawfully withdrew rec-
ognition from the Union based on a petition signed by an 
uncoerced majority of the unit employees, and changed 
their terms of employment. 
I.  MATERIAL FACTS
 The Union represented the Respondent™s processing, 
handling, and packing employees from 1970 until the 

time of the strike at issue.
  The most recent agreement 
between the parties expired by its terms on May 31, 
1999.
3  By letter dated January 26, the Union notified the 
Respondent that it desired to terminate the contract.  On 
February 19, the Union sent notice of the pending dispute 
to the California Mediation and Conciliation Service 
(CMCS) as mandated under Section 8(d)(3).  Although 
the Union™s secretary-treasurer
, George Avalos, prepared 
a similar notice to the FMCS, as mandated by Section 
8(d)(3), that notice was not ma
iled due to a clerical error 
within the union offices. 
The parties held a number of bargaining sessions be-
tween January and June.  On June 3, they agreed to ex-
tend the expired contract pending further negotiations.  

The extension agreement permitted either party to termi-
nate the agreement on 7 days written notice.  Negotia-
tions continued through September, but the parties re-

mained far apart in their bargaining proposals. 
On September 22, the unit members voted to reject the 
Respondent™s ﬁlast, best, and finalﬂ offer, and on Sep-

tember 24 the Union notified the Respondent that it was 
terminating the extension agreement as of October 1.  
Also on September 24, Avalos completed a Teamsters 

Joint Council questionnaire concerning the contract dis-
pute and instructed his secretar
y to mail it to the Joint 
Council.  The questionnaire specifically asked whether 
notice of the dispute had been sent to the FMCS and the 
state mediation service as required by Section 8(d)(3). 

The questionnaire further di
rected the local to ﬁ
attach 
copies of the return receipts
ﬂ (emphasis in original) for 
                                                                                            
 and simultaneously therewith notif
ies any State or Territorial 
agency established to mediate a
nd conciliate disputes within the 
State or Territory where the dispute occurred, provided no agree-
ment has been reached by that time; and  
(4) continues in full force and effect, without resorting to 
strike or lockout, all the terms and conditions of the existing con-
tract for a period of sixty days after such notice is given or until 
the expiration date of such contract, whichever occurs later. . . .  

28 U.S.C. § 158(d). 
 Sec. 8(d) also includes a ﬁloss of statusﬂ provision, which states in 
relevant part: 
Any employee who engages in a strike within any notice period speci-
fied in this subsection . . . shall lose his status as an employee of the 

employer engaged in the particular labor dispute, for the purposes of 
sections 8, 9, and 10 of this Act. . . .  Id. 
3 All dates hereafter are in 1999, unless otherwise specified. 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 384 
such notices.  Without taking any action to verify that the 
required notice had been sent, 
or that return receipts con-
firmed delivery, Avalos signe
d the form, indicating that 
the 8(d)(3) notices had been sent.
4  At the hearing, 
Avalos conceded that he did not then, or at any other 
time prior to the strike, look
 for a return receipt to con-
firm that the FMCS notice had been sent.  He candidly 

admitted that his failure to ensure that the FMCS notice 
had been sent was ﬁbased on the 
fact that [he] just didn™t 
know the legal significance of . . . mailing it.ﬂ  He con-

ceded further, regarding the Joint Council questionnaire, 
ﬁWe weren™t familiar with it,
 because I had never done it 
myself.ﬂ 
The Respondent was unaware of any action by the Un-
ion with regard to notifying or intending to notify FMCS 

as required by Section 8(d)(3).  Upon receiving the Un-
ion™s September 24 notice terminating the extension 
agreement, the Resp
ondent™s attorney, Howard Sagaser, 
contacted the FMCS and the CMCS to determine 
whether the Union had filed the required 8(d)(3) notices.  
He was informed by both agencies that the Union had not 

filed 8(d)(3) notices.
5  The parties held their final bar-
gaining session on September 30, before the expiration 
of the extension agreement, bu
t remained far apart at the 
end of that session.  Union officials then began making 
active preparations for a strike. 
On the morning of October 1, employees reported for 
work at their regular time and began work.  At about 
7:15 a.m., however, they ceas
ed production, walked out, 
and set up a picket line.  The record indicates that before 

walking out the employees cleaned up their work areas 
as they would have done before going on a short break, 
but not as was customary for a thorough nightly cleaning 
to prevent spoilage.  As a result, they left a quantity of 
raisins exposed to spoilage.  The judge found that the 

resulting product damage was intentional. 
At 7:50 a.m., Sagaser telephoned Avalos on the picket 
line to inform him that the 
strike was illegal because the 
Union had not sent its required notice to the FMCS.  Af-
ter speaking with the Union™s attorney, Avalos returned 
to the Union office to determine whether the FMCS no-

tice had been sent.  At approximately 1 p.m., he con-
firmed that the original co
py of the notice remained in 
the Union™s files and that there was no return receipt in-

dicating it had been mailed.  Later that day the Union 
                                                          
 4 The Respondent was not aware of 
the Union™s written notice to the 
Joint Council before the strike. 
5 The record reflects that the Union did file the required 8(d)(3) no-
tice with the CMCS in Fresno, even though Sagaser was initially ad-

vised by the San Francisco office (the agency™s state headquarters) that 
no notice had been filed.  On Octobe
r 1, Sagaser learned that the state 
notice had been filed in Fresno. 
made an oral offer, through its counsel, to return all em-
ployees to work under status quo terms and conditions of 
employment and resume negotiations for a new contract 
provided that the Union could not find a copy of the 

FMCS notice.  The Union did not, however, take any 
other action to end the strike although it was clear that no 
later than 1 p.m. on October 1, it had full knowledge that 

the statutorily required FMCS notice had not been 
mailed.  The strike, thereafter, continued for 4 additional 
days.  
On October 2, the parties met but failed to resolve the 
dispute.  Sagaser stated that
 the Respondent was ﬁreserv-
ing all options . . . up to and including dischargeﬂ of all 
the strikers.  On October 4, the Union again offered to 
end the strike under status quo terms of employment and 

continue negotiations.  The Respondent responded in 
writing, through Sagaser, that it still reserved its right to 
terminate all the strikers a
nd would do so unless the Un-
ion provided documentation the following day ﬁthat the 
strike is legal.ﬂ  
On October 5, the Union sent a written offer to return 
to work ﬁon the basis of th
e Company™s last, best and 
final offer at the bargaining 
table.ﬂ  Later that day, the 
Respondent sent individual noti
ces to each of the strikers 
stating that ﬁyou abandoned your workstation and en-
gaged in an illegal strikeﬂ and that ﬁ[t]herefore, the 
Company has elected to term
inate your employment.ﬂ  
The Respondent then hired new employees. 
In January 2000, 35 of the employees who were then 
in the bargaining unit signed a petition stating that they 

no longer wanted representati
on by the Union.  On Feb-
ruary 2, 2000, the Respondent withdrew recognition of 
the Union.  The Respondent subsequently made a num-
ber of changes in terms and conditions of employment. 
II.  ANALYSIS
 A.  The Strikers™ Loss of Protected Status  
Under Section 8(d) 
Section 8(d) of the Act expressly requires that before a 
union can engage in a strike it must give written notice to 
the employer of its intent to modify or terminate the 
agreement and to the FMCS and any relevant state me-

diation agency of its intent to strike.  These provisions 
are mandatory and contain a severe penalty for failure to 
comply: employees who engage in a strike without the 

requisite notices being given forfeit their status as em-
ployees ﬁof the employer engaged in the particular labor 
dispute.ﬂ  These provisions
 are a clear expression of 
Congressional intent to minimize the interruption of 
commerce resulting from strikes and to further the use of 
mediation to assist parties in settling their labor disputes 

peaceably.     BOGHOSIAN RAISIN PACKING CO
. 385
There is no dispute here that the Union failed to file 
the required notice with the FMCS before commencing 
an economic strike.  Moreover, even after the Union 
knew full well that the notice had not been sent, it said 

that it would end its unlawful strike only if the status quo 
in terms and conditions of employment were main-
tained.
6  Four days later, the Union said that it would end 
the strike only under the terms and conditions last of-
fered by the Respondent.  Thus, for this period the Union 
continued its unlawful strike, and the strikers lost their 

status as statutory employees.  The Respondent could 
therefore discharge them.
7 It is true that enforcement of these statutory provisions 
may in some circumstances yield a harsh result.  The 
dissent argues that this is su
ch a case. We do not disagree 
in that the Union™s initial failure to comply was not de-
liberate, and the strikers did not participate in the Un-
ion™s negligence.  Nonetheless, the forfeiture provisions 

apply.  The statute provides a clear mandate that we are 
obligated to respect and enfo
rce.  These notice require-
ments are part of the overall statutory scheme intended to 

encourage the peaceful resolu
tion of labor disputes.  
While the statute may in so
me instances yield severe 
consequences, it is the Congress that made that determi-

nation, and it is our obligation to obey this legislative 
demand.   
Our dissenting colleague, in focusing on the Respon-
dent™s allegedly improper conduct, largely ignores the 
Union™s failure to meet its obligations and its persistence 
with the strike after learning of its error.  Although the 

immediate cause of the Union™s failure to file the FMCS 
notice was an error by a cl
erical employee, it was the 
Union that employed that cl
erical employee, and it was 
the union secretary-treasurer 
who failed to supervise the 
clerical employee™s performan
ce of this important func-
tion.  Likewise, it was this same senior union official 
who signed internal union documents affirming that the 
FMCS notice had been mailed
 without: checking to con-
firm that it had in fact been mailed; verifying that he had 
the return receipt; or contacting FMCS to determine 
whether the notice had been received.  In short, the Un-

ion was negligent.  Just as the employees may enjoy the 
                                                          
 6 Our dissenting colleague notes that there had been no lawful impo-
sition of new terms, and thus the 
strikers were unconditionally ﬁenti-
tledﬂ to return under the extant terms.
  We disagree.  Inasmuch as the 
strike was unlawful under Sec. 8(d), 
and the strikers had lost their em-
ployee status, the strikers were not ﬁe
ntitledﬂ to return 
at all irrespective 
of the conditions.  Of course, should 
the employer accept their offer to 
return to work (effec
tively foregoing its 8(d) position), then and only 
then would it have to offer them wo
rk under the extant terms, absent a 
lawful impasse and unilaterally implemented new terms. 
7 Fort Smith Chair Co.
, 143 NLRB 514 (1963), affd. 336 F.2d 738 
(D.C. Cir. 1964), cert. denied
 379 U.S. 838 (1964). 
benefits of competent union representation, so too the 
employees may suffer the consequences of negligent 
union representation.  In addition and very significantly, 
as mentioned above, after learning of its error, the Union 

failed to unconditionally cease and desist from its unlaw-
ful actions.  
Our dissenting colleague argu
es that the Respondent 
was not entitled to rely on 8(d)™s loss-ofŒstatus provision 
because it acted in bad faith 
by concealing from the Un-
ion its critical knowledge, gained in advance of the 

strike, that the Union had failed to notify the FMCS.  She 
emphasizes that the Union erroneously thought the notice 
to the FMCS had been sent, and that the Respondent 
learned that it had not in fact been sent.  We disagree 
with her on both the facts and the law. 
First, there is no support in the record for inferring that 
the Respondent concealed its 
knowledge for the purpose 
of inducing an unlawful strike, or even that the Respon-

dent knew that the Union erroneously believed the notice 
had been sent.
8  Indeed, as the dissent concedes, Sagaser 
testified that he believed, from the absence of the FMCS 

notice, that the Union was not going to strike.
9  Although 
the judge did not address this testimony, absent any tes-
timony to the contrary, we find it strongly supports the 

conclusion that the Respondent did not act in bad faith.   
Next, quite apart from the f
acts, our colleague™s posi-
tion is at variance
 with the plain words of Section 8(d) 
and with the clear expression of Congressional intent 
evident in those provisions.  The notice requirements of 
Section 8(d)(3) are specifically
 assigned: the burden to 
notify the mediation services in this case was on the Un-
ion, as ﬁthe party desiring [the] termination or modifica-
tionﬂ of the parties™ contract.  In this regard, Section 8(d) 
contains no exceptions and provides no mitigating cir-
cumstances justifying a failure to comply.  It neither 

states, nor implies, that the penalties it imposes are de-
pendent upon who may have been ﬁat faultﬂ in failing to 
comply. That the Union™s failure to file with the FMCS 

was not deliberate but the product of negligence is not 
exculpatory.  In sum, the statute provides no basis for 
exempting the Union and the strikers from the strict re-

quirements of Section 8(d), or from the loss-of-status 
sanctions it imposes in the event of infraction. 
It follows that a party™s knowledge, understanding, or 
intent at a given time, whether before or after a strike 
                                                          
 8 Accordingly, the cases cited in 
the dissent involving an employer™s 
misleading conduct during negotiations are clearly inapposite. 
9 The fact that the Respondent contacted a security firm before Oc-
tober 1 does not establish that the 
Respondent knew that a strike would 
occur.  The Respondent said only th
at it had concerns about ﬁupcoming 
events.ﬂ  That phrase encompasses 
a myriad of possible disruptive acts, 
not just strikes.   DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 386 
begins, cannot affect the operation of Section 8(d)™s loss-
of-status provision with respect to a strike that is unlaw-
ful under Section 8(d)(3) and (4).  There is no warrant in 
the language of the Act, or its policies, for the dissent™s 

conclusion that the Union™s burden of timely notifying 
the FMCS, or the consequences for its failure to do so, 
were lifted simply because the Respondent did not com-

ment on the absence of the notice.  The obligation to no-
tify the FMCS was the Union™s, and there is no basis for 
placing any obligation on the Respondent to disclose the 

Union™s failure to comply.  For this reason, any analysis 
of the evidence by our dissenting colleague with respect 
to Respondent™s knowledge and intent, and her specula-
tion as to what the Union might have done if it had been 
informed of its failure to file an FMCS notice, is immate-

rial to a decision in this case.  Here, the sole question is 
whether under Section 8(d), the Union, as the party desir-
ing to modify or terminate the agreement, gave the no-

tices prescribed by the Section.
  If the Union did not, its 
failure to do so triggers the loss of status provision and 
the inquiry is over.
 Our dissenting colleague relies on 
Mastro Plastics 
Corp. v. NLRB
, 350 U.S. 270 (1956), to argue that the 
Respondent should not be able to avail itself of the 8(d) 

loss-of-status provision.  She claims that the Respondent 
is in the same position as 
Mastro Plastics
, whose unfair labor practices triggered a strike and that, as the Court 

held, there is an ﬁinherent inequityﬂ in an interpretation 
of Section 8(d) that ﬁpenalizes
 one party to a contract for 
conduct induced solely by the unlawful conduct of the 

other.ﬂ  Id
. at 287.  Our colleague™s attempts to bring this 
case within the dictates of 
Mastro Plastics
 are unavail-
ing.  In 
Mastro Plastics
, the employers engaged in unfair 
labor practicesŠdescribed as
 ﬁvigorous efforts by the 
employers to influence and even to coerce their employ-

ees to abandon the Carpenters
 as their bargaining repre-
sentative and to substitute Local 318,ﬂ id
. at 277Šthat  
triggered the strike.  Presented with these circumstances, 

the Supreme Court, drawing on the provisions of the leg-
islative history, recognized that the supporters of the bill 
distinguished between employees engaged in economic 

strikes and those engaged in strikes precipitated by unfair 
labor practices.  As to the latter, the Court held that to 
impose the 60-day cooling off period of Section 8(d) 

would in effect give legal sanction to an illegal act.  
Thus, Section 8(d) applies to economic disputes and 
strikes, not to strikes protesting unlawful conduct.  How-

ever, as noted above, once S
ection 8(d) does apply, the 
requirements are strict.  The strike in this case was a 
purely economic strike, not induced by any unlawful 

conduct, but by a disagreement over new contract terms.  
In this context, the notice provisions of Section 8(d) ap-
ply, and the kind of ﬁinherent inequityﬂ discussed in 
Mastro Plastics 
is neither present nor a factor.  As seen, 
there is simply no room in 
Mastro Plastics 
for the ﬁequi-
tableﬂ interpretation offered by our colleague.   
Excusing the Union™s failure to file with the FMCS, by 
shifting the blame to the Respondent for its failure to 
notify the Union that FMCS may not have been notified, 

as the dissent advocates, wo
uld undermine the Congres-
sional policy underlying Section 8(d).  The statuteŠ
including its loss-of-status provisionŠis clearly intended 

to express the public interest in advance notice to the 
mediation agencies, to give them the opportunity to head 
off the disruption of an economic strike before it occurs.  
The public interest is best se
rved, in our view, by strictly 
enforcing the requirements of
 Section 8(d) as its words 
require, and the Respondent™
s conduct, even had it been 
undertaken in bad faith, as the dissent speculates, would 
not justify an exception.  
As indicated above, the 
Mastro 
Plastics
 exception to Section 8(d) applies to unfair labor 
practice strikes.  It is axiomatic that there can be no un-
fair labor practice strike without a finding of an unfair 

labor practice, and there can be
 no such finding without a 
complaint allegation.  There is no such allegation in this 
case. Our dissenting colleague also
 contends that the Re-
spondent used the loss-of-status provision improperly as 
a ﬁclubﬂ to extract additional bargaining concessions.  

The Respondent™s obligation to bargain with the Union, 
however, did not end with the illegal strike; it was ongo-
ing.  Thus, rather than indicating bad faith, as our col-

league suggests, the Respondent™s willingness to con-
tinue bargaining is indicative of its good faith.  That the 
Union had placed itself in a vulnerable position, in turn, 
was not the Respondent™s fault or its responsibility:  it 
was entitled to press its advantage in negotiations.   
Our colleague suggests that the Respondent™s conduct 
did not comport with the ﬁgood faithﬂ requirement of 

Section 8(d).  The short answer is that there is no such 

allegation in this case.  By contrast, the Union™s conduct 
after it was informed by the Respondent that its strike 
was unlawful only compounded its violation of Section 

8(d).  Upon acquiring this information, the Union did not 
promptly call an unconditional end to the strike and have 
the strikers report for work.  There is all the less basis for 

lenience in view of this continuing misconduct. 
Our dissenting colleague also cites 
ABC Automotive 
Products
, 307 NLRB 248 (1992), enfd. 986 F.2d 500 (2d 
Cir. 1992), in support of her position that the Respondent 
waived its right to treat the employees as unprotected 
under the Act.  In that case, the union timely mailed a 60-

day notice of intent to renegotiate to the employer, pur-
suant to Section 8(d)(1).  However, due to a significant 
  BOGHOSIAN RAISIN PACKING CO
. 387
delay caused by the Postal Service, the notice arrived less 
than 60 days before the employees began their strike.  
The employer not only failed to inform the union that it 
had not received a full 60-day 
notice of their intent to 
terminate the contract, it successfully attempted to bait 
the Union into striking during the 60-day protected pe-
riod by refusing to make a wage offer and to provide 

health and welfare coverage.  The Board found that the 
employer thereby encouraged its employees to strike less 
than 60 days after its receipt of the notice, and concluded 

that the employer waived the 
right to treat the employees 
as unprotected.  However, 
ABC Automotive 
is certainly 
distinguishable. 
First, unlike the instant case, the failure to give timely 
notice in 
ABC Automotive 
was due to the fault of a third 
partyŠthe post officeŠand not the Union.  Here, due to 
the negligence of its staff, the Union never mailed the 
required notice to FMCS.  Second, due to its cursory 

completion of a questionnaire, the Union negligently 
failed to discover their omission which a thorough com-
pletion of the questionnaire would have provided.
10  Third, and most importantly, the Respondent in the in-
stant case did nothing to activ
ely encourage the Union to 
strike in a manner prohibited by Section 8(d) while in 

ABC Automotive
, the respondent baited the union into an 
illegal strike.  Last of all, when the Union in the instant 
case learned of its mistake, it did not terminate its unlaw-

ful strike immediately with an unconditional offer to re-
turn to work, but allowed it to continue for 4 additional 
days. 
In summary, we do not agree with our dissenting col-
league that the Respondent 
violated Section 8(a)(1) and 
(3) by discharging 42 employees for engaging in what 
was an illegal economic strike.  Her view is inconsistent 
with the plain language of Section 8(d) and the Congres-

sional intent in passing it.  Since the notice requirement 
was not met, the strikers lost
 their status as protected 
employees under the Act, and their discharges by the 

Respondent were lawful. 
B.  The Withdrawal of Recognition 
We agree with the judge that the Respondent lawfully 
withdrew recognition from the Union, based on a petition 
signed by an uncoerced majority of unit employees.  Be-
tween January 27 and 31, 2000, 35 of 44 unit employees 

signed a petition stating that ﬁWe the undersigned em-
ployee™s (sic) of Boghosian 
Raisin Packing of Fowler, 
Calif. don™t want to be represented by Teamsters Union 

Local 616 of Fresno, Calif.ﬂ  On February 2, 2000, the 
Respondent withdrew recognition from the Union and 
                                                          
 10 The questionnaire required the Union to verify it had mailed the 
notice to FMCS and had the return receipt. 
subsequently implemented unilateral changes in the em-
ployees™ terms and conditions of employment.   
The good-faith doubt standard, as interpreted by the 
Supreme Court in 
Allentown Mack Sales & Service v. 
NLRB, 522 U.S. 359 (1998), is the controlling standard 
for analysis in this case.
11  Allentown Mack
 instructed 
that the term ﬁdoubtﬂ as used in this standard signifies 

ﬁuncertainty,ﬂ so that the test could be phrased in terms 
of whether the employer at issue ﬁlacked a genuine, rea-
sonable uncertainty about whether [the union] enjoyed 

the continuing support of a majority of unit employees.ﬂ  
Id. at 367.   
Applying the ﬁgood-faith uncertaintyﬂ standard articu-
lated in 
Allentown Mack
 and explicated in subsequent 
Board decisions, we conclu
de, in agreement with the 
judge, that the Respondent has demonstrated that it pos-
sessed a good-faith uncertainty regarding the Union™s 
majority status based on the antiunion petition signed by 

a majority of unit employees.
12   For all these reasons, we ag
ree with the judge that the 
complaint should be dismissed in its entirety.
13 ORDER The recommended Order of the administrative law 
judge is adopted and the complaint is dismissed. 
 MEMBER LIEBMAN, dissenting. 
Today™s decision rewards conduct that is precisely the 
opposite of what the National Labor Relations Act envi-
sions: good-faith collective bargaining that will avert 
unnecessary strikes.  Here, an employer waited for em-

ployees to strike before revealing that their unionŠ
ignorant of its own clerical 
errorŠhad failed to file a 
                                                          
 11 During the pendency of this case, the Board issued 
Levitz, 333 
NLRB 717 (2001), in which it overruled 
Celanese Corp., 95 NLRB 664 
(1951), to the extent that it permitte
d an employer to withdraw recogni-
tion based on a good-faith doubt of the union™s continuing majority 
support.  
Levitz held that ﬁan employer may rebut the continuing pre-
sumption of an incumbent union™s majority status, and unilaterally 

withdraw recognition, only on a showing 
that the union has, in fact, lost 
the support of a majority of the employees in the bargaining unit.ﬂ  333 
NLRB at 725.  
Levitz 
further held, however, that the new standard 
would not be applied in cases then pending.  Id
. at 729.  Because 
Levitz 
is not applicable here, Chairman
 Battista and Member Schaumber 
express no view as to whether that case was correctly decided. 
12 Having concluded that the Respon
dent lawfully discharged the 
strikers, we find that the good-faith uncertainty was raised in a context 
free of unfair labor practices of the sort that would tend to cause em-

ployees to become disaffected from the Union.  
13 Because we find that the Res
pondent lawfully discharged the 
strikers for engaging in a strike without filing the required FMCS no-

tice, we also agree with the judge that the Respondent did not violate 
Sec. 8(a)(1) by advising the strikers that they were being discharged 
because they engaged in a strike.  We find it unnecessary to pass on the 

judge™s alternative finding that the di
scharge of the strikers was lawful 
because they had intentionally walked 
out in the middle of their shift in 
order to damage the Respondent™s product. 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 388 
statutorily required notice of dispute with the Federal 
Mediation and Conciliation Service.  The employer then: 
rejected the union™s offer to
 return employees to work 
under the employer™s last bargaining proposal; threatened 

employees with mass discharge to get more concessions; 
and, when the union did not give in, quickly fired all the 
strikers.  New workers were
 hired who declared their 
opposition to the union, letting the employer withdraw 
recognition.   
In short, the Union™s mistak
e, seized on by the em-
ployer, cost employees their jobs and the Union its 
status.  That result, says the majority, is simply a conse-
quence of how the Act works.  I disagree.  As it did in 
another recent case,
1 the majority applies Section 8(d)(3) 
of the Act, and its loss-of-status provision, in a way that 

Congress never could have intended.     
I.  FACTUAL BACKGROUND
 The facts here matter, unless the notice requirements 
of Section 8(d) are to be applied mechanically. In this 
case, the facts paint the Re
spondent employ
er, not the 
Union, as the bad actor.  
A.  Events Preceding the Strike 
The Union represented the Respondent™s processing, 
handling, and packaging employees at its raisin packing 

facility in Fowler, California, for 29 years prior to the 
strike at issue.  At the time of the strike, the first in the 
parties™ history, there were 45 employees in the bargain-

ing unit.  The parties™ last
 collective-bargaining agree-
ment ran from 1996 to May 31, 1999.
2 On or about January 26, the Union gave the Respon-
dent written notice of intent to reopen the contract.  On 
February 19, the Union sent notice of the pending con-
tract dispute to the California Mediation Service (CMS), 
as mandated under Section 8(d)(3).  The Union prepared 
a similar notice for the Federal Mediation and Concilia-

tion Service (FMCS), as Section 8(d)(3) also requires.  
However, as a result of an undiscovered clerical error, 
that notice was never mailed.  For the next 7 months, the 

Union™s officials mistakenly
 assumed that the FMCS 
notice had been sent at the same time as the CMS notice. 
The parties had a number of bargaining sessions, con-
tinuing through September.  When the contract expired, 
the parties agreed in writing to extend it pending further 
negotiations, with either party permitted to terminate the 

extension on 7 days written notice.  From the beginning, 
however, bargaining was more difficult than on previous 
occasions because the Respondent was seeking major 

concessions that would enhance its competitive position. 
                                                          
 1 See 
Alexandria Clinic
, 339 NLRB 1262, 1269 (2003) (dissenting 
opinion of Member Liebman and Member Walsh). 
2 All dates are in 1999, unless otherwise indicated. 
On September 22, at a union meeting, the unit mem-
bers voted to reject the 
Respondent™s most recent con-
tract offer and discussed the possibility of striking.  On 
September 24, the Union sent the required 7-day notice 

to the Respondent that it was terminating the extension 
agreement as of October 1.  Immediately upon receiving 
this notice, the Respondent™s counsel and chief negotia-

tor, Howard Sagaser, contact
ed the FMCS to ascertain 
whether the Union had filed the required Section 8(d)(3) 
notice with that agency.  Sa
gaser learned that the FMCS 
had not received such notice. 
In addition, shortly before the October 1 strike, the Re-
spondent contacted a private 
security company and ar-
ranged for security on shor
t notice.  The security com-
pany™s chief official testified that the Respondent™s rep-

resentatives told him they were motivated by ﬁconcerns 
of some upcoming events,ﬂ and ﬁsome rumors swirling 
aroundﬂ the facility.  The government inspector who pe-

riodically visited the facility to enforce product standards 
also testified that she overheard unit employees discuss-
ing the possibility of a strike. 
On September 30, the parties had their last bargaining 
session.  Although the agreement would expire on the 
following day and the parties™ bargaining positions were 

still far apart, Sagaser did not indicate to the Union, at 
this session or before, that he was aware of its failure to 
file notice with the FMCS.  He did not reveal this knowl-

edge even when the session ended with George Avalos, 
the Union™s secretar
y-treasurer, saying to Sagaser, ﬁI 
guess we have to do what we™ve got to do.ﬂ  The Union™s 

negotiating and tactical position therefore was not tem-
pered by knowledge of its exposure to the potential con-
sequences of noncompliance with Section 8(d)(3). 
B.  The Strike and the Revelation of the Union™s 
 Notice Error 
On October 1 (a Friday), the employees reported for 
work at their usual time.  At 
about 7:15 a.m., however, at 
the call of the Union, they ce
ased production, did a stan-
dard clean-up of their work 
areas (of the type they usu-
ally performed before taking short breaks), walked out, 
and set up a picket line.   
Less than an hour later, Sagaser contacted Avalos on 
the picket line by telephone and told him the strike was 
unlawful because the Union had failed to file notice with 

the FMCS.  Sagaser also called the office of the Union™s 
counsel, Jason Rabinowitz, and left a similar message.  
Later that day, Rabinowitz called Sagaser and said the 

Union had not yet been able to 
find a return receipt for its 
FMCS notice, but that if the documentation was not 
found the Union was prepared to ﬁreturn everybody to 

work immediately, under the status quo ante the strike, 
  BOGHOSIAN RAISIN PACKING CO
. 389
while we continue to negotiate for the new contract, and 
will the company take the people back.ﬂ 
Sagaser (by his own testimony) told Rabinowitz that 
ﬁthe company was reserving all its options, that if the 

strike was illegal, we reserved the right to impose disci-
pline up to and including discharge . . . [and that] be-
cause it was an illegal strike the Company could reserve 

the right to pick and choose, bring back some but not 
all.ﬂ Still later in the day, Sagaser and Avalos agreed to 
meet the following day, October 2 (Saturday).  Sagaser 
testified that ﬁ[t]hey [the Union] had asked for the meet-
ing, so I thought perhaps they had a concrete proposal. 
And at that time I was still l
ooking at a contract that eco-
nomically was way above anything in the industry. . . .ﬂ 
C.  Negotiations after the Strike Began 
At the October 2 meeting, Sagaser (by his own testi-
mony) repeated to the union representatives that the Re-

spondent ﬁwas reserving all options . . . up to and includ-
ing discharge,ﬂ and that ﬁif it was an illegal strike that we 
could bring back some but not all.ﬂ  Sagaser then sug-

gested that the parties caucus to ﬁdiscuss proposals,ﬂ and 
a break was taken for that purpose.  After the break had 
lasted for awhile, Sagaser and the Respondent™s other 

representatives ﬁwonder[ed] why it was taking them [the 
Union] so long to put their proposal together.ﬂ  When the 
parties reconvened, Sagaser testified, the Union represen-

tatives ﬁdid not give us any type of a counterproposal.ﬂ  
Sagaser then told Avalos that the owners would decide 
what to do the next day, and the meeting ended. 
The following day, October 3 (Sunday), Sagaser met 
with the Boghosians, explaining (as he testified) that the 
employees were engaging in an illegal strike ﬁwhile we 
were meeting with them and while they were not chang-
ing their terms from before.ﬂ 
On October 4 (Monday), the employees resumed their 
picket line at the Respondent™s facility.  Also that day the 
Union, through a letter from Rabinowitz to Sagaser, 

again offered to return the employees to work immedi-
ately under preexisting terms of employment and resume 
bargaining.  Sagaser responded in writing the same day, 

again reserving the Respondent™s right to terminate ﬁall 
employees who engaged in the illegal strikeﬂ and stating 
that unless the Union provided documentation ﬁthat the 

strike is legalﬂ by 3 p.m. on October 5, the Respondent 
would terminate all such employees.  Having demanded 
and not received such documen
tation from the Union for 
the previous 3 days, and having already checked twice 
with the FMCS, Sagaser clearly knew that no such 
documentation could be provided.
 On October 5, Rabinowitz sent another written offer 
from the Union to return to work, this time ﬁon the basis 
of the Company™s last, best and final offer at the bargain-
ing table.ﬂ 
D. The Discharges and the Withdrawal of Recognition 
Later that day, the Respondent sent identical discharge 
letters to 42 of the striking employees, stating in perti-
nent part that ﬁ[c]ommencing on October 1, 1999, you 
abandoned your work station and engaged in an illegal 

strike.  Therefore, the Comp
any has elected to terminate 
your employment.ﬂ The Resp
ondent then proceeded to 
hire new employees, retaining only three strikers who 

had special needed skills.  The Union and the Respon-
dent had another unsuccessful negotiating session on 
October 14, at which the Re
spondent refused to take 
back the employees it had discharged. Toward the end of 
January 2000, 35 of the employ
ees then in the bargaining 
unit signed a petition stating that they did not want to be 
represented by the Union.  In a letter dated February 2, 
2000, the Respondent withdr
ew recognition from the 
Union.  The Respondent subsequently made a number of 
unilateral changes in the employees™ terms and condi-
tions of employment. 
II.  ANALYSIS
 Unlike the majority, I believe that under certain cir-
cumstances, an employer may not take advantage of the 

loss-of-status provision in Section 8(d), even where a 
union has failed to comply with the Act™s notice re-
quirements before striking.  This is such a case.  Here, 

the Union™s failure to submit the FMCS notice was the 
result of a clerical error.  
The Respondent™s own failure 
to disclose the Union™s mistake,
 in turn, reflects a lack of 
good faith, confirmed by its actions after the strike be-
gan.  Permitting the Respondent to invoke the loss-of-
status provision, as the majo
rity does, defeats the purpose 
of Section 8(d)Što avert strikesŠand imposes a harsh 
penalty that serves no statut
ory purpose.  Neither the 
Union nor represented employees can fairly be faulted 
for striking, while the employer™s conduct demonstrates 
that it had no interest in averting a strike or seeking gov-

ernment mediation.  In thes
e circumstances, the Act does 
not dictate the majority™s inequitable resultŠjust the 
opposite. 
A.  Controlling Principles 
The goal of Section 8(d)
 of the ActŠwhich encom-
passes the duty to bargain in good faith, notice require-

ments related to contract termination and modification, 
and the loss-of-status provis
ionŠis to avoid unnecessary 
strikes, substituting agreement for economic warfare.  

E.g., Allied Chemical & Alkali Workers, Local 1 v. Pitts-
burgh Plate Glass Co.
, 404 U.S. 157, 185 (1971).  The 
majority™s mistake here is divorcing the notice require-

ments and the loss-of-status provision from the goals 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 390 
Congress intended them to serve.  Indeed, my colleagues 
flatly state that the Respondent™s conduct would be ir-
relevant ﬁeven had it been undertaken in bad faith.ﬂ 
The Supreme Court has warned 
us against this error, in 
holding that the loss-of-status provision was 
not
 trig-
gered by participation in an unfair labor practice strike, 
called within the statutory notice period. 
Mastro Plastics 
Corp. v. NLRB, 
350 U.S. 270, 284Œ289 (1956). The 
Court observed that we ﬁmust not be guided by a single 
sentence or member of a sent
ence, but look to the provi-
sions of the whole law, and to its object and policy.ﬂ  350 
U.S. at 285 (internal quotation marks omitted).  Reject-
ing a literal reading of the Act, the Court explained there 
was an ﬁinherent inequity in any interpretation that pe-
nalizes one party to a contract for conduct induced solely 

by the unlawful conduct of the other, thus giving advan-
tage to the wrongdoer.ﬂ Id. at 287 (footnote omitted).
3    The Board, too, has recognized the principle that an em-
ployer™s prior conduct can preclude it from relying on the 
loss-of-status provision to defend its discharge of striking 
employees.  In 
ABC Automotive Products
, 307 NLRB 248 
(1992), enfd. 986 F.2d 500 (2d Cir. 1992), an employer 

encouraged his employees to engage in a strike that was 
unlawful under Section 8(d).  Unknown to the union, the 
employer did not receive the 
union™s 60-day notice of in-
tent to renegotiate, required by Section 8(d)(1), until after 
a significant delay by the Post
al Service caused the notice 
to arrive less than 60 days before the employees began 

their strike.  The employer, however, did not invoke Sec-
tion 8(d) to avert a strike, but rather encouraged one.  307 
NLRB at 249.  Citing the purpose of the statutory notice 

requirement, the Board found that the employer™s conduct 
ﬁconstituted a waiver of its 8(d) defense to the allegation 
that it violated the Act by
 firing the strikers.ﬂ Id.
4 In evaluating an employer™s conduct, finally, the duty 
to bargain in good faith, as well as general equitable con-
siderations, is implicated.  The duty applies with respect 

to ﬁthe negotiation of an agreementﬂ itself.  Section 8(d).  
It includes the obligation to disclose relevant information 
to the other party.  E.g., 
NLRB v. Truitt Mfg. Co.
, 351 
U.S. 149, 152 (1956).  The standard of good faithŠa 
higher standard than is required in some other business 
dealingsŠmust guide the Board™s application of the loss-
of-status provision. 
                                                          
 3 Contrary to my colleagues™ suggestion, the guidance of the 
Mastro 
Plastics Court on how to interpret the Ac
t is not limited to cases involv-
ing unfair labor practice strikes. 
4 The majority attempts to distinguish 
ABC Automotive
 on the basis 
that the employer there ﬁbaitedﬂ th
e union into striking, while the Re-
spondent here ﬁdid nothing to 
actively encourageﬂ a strike (emphasis 
added).  Under the circumstances
 here, however, the Respondent™s 
silence was just as culpable.
 It is no answer to insist, as the majority does, that the 
notice-provision of Section 8(d) be read in isolation.  The 
Act ﬁis not to be read overliterally,ﬂ but rather ﬁmust be 
interpreted in light of the spirit in which [it was] written 

and the reasons for [its] enactment.ﬂ  
General Service Em-
ployees, Local 73 v. NLRB
, 578 F.2d 361, 366 (D.C. Cir. 
1978) (footnotes omitted).
5 B.  Application of the Controlling Principles 
In light of the principles derived from Section 8(d) as a 
whole, it is clear that the Respondent should not be entitled 

to rely on the loss-of-status provision here.  The Respon-
dent™s course of conductŠcentering on its pre-strike failure 
to disclose the Union™s error with respect to the FMCS no-
ticeŠwas not consistent with the good faith demanded by 
Section 8(d).  Indeed, it would be inequitable to reward the 

Respondent, and to punish employees and the Union, by 
finding that the striking employees had lost their protected 
status under the Act and so could be fired at will. 
It is undisputed that the Union™s failure to file the re-
quired FMCS notice was inadvertent and that the Union was 
unaware of the error.
6  The Respondent, of course, learned 
of the failure 
before the strike, but remained silent.  Under 
the circumstances, it had a duty to speak, if it intended to 
rely on the loss-of-status provision.  The Board has not hesi-

tated to find that employers have violated the duty to bar-
gain in good faith by misleading the union or by failing to 
disclose a material fact, where it is clear that the union™s 

ability to effectively represent employees was compro-
mised as a result.
7 That was precisely the resu
lt of the Respondent™s non-
disclosure here.  No reasonable person could believe that 
                                                          
 5 Indeed, as Justice Stevens has observed (quoting Justice Aharon 
Barak of the Supreme Court of Israel), the ﬁ‚minimalist™ judge ‚who 

holds that the purpose of the statute may be learned only from its lan-
guage™ has more discretion than the judge ‚who will seek guidance 
from every reliable source.™ﬂ  ﬁ
Circuit City Stores, Inc. v. Adams
, 532 
U.S. 105, 133 (2001) (Stevens, J., dissenting). 
6 The majority attempts to magni
fy the Union™s negligence and dis-
tinguish 
ABC Automotive
 by emphasizing the steps that Avalos failed to 
take that would have brought the notice-
error to light earlier.  The issue, 
however, is not the extent of the 
Union™s negligence, but whether the 
Act dictates that the Respondent™s 
employees can be punished for it, 
despite the Respondent™s 
own, culpable behavior.
 7 See, e.g., 
Waymouth Farms, Inc.,
 324 NLRB 960 (1997), enfd. in 
relevant part 172 F.3d 598 (8th Cir.
 1999) (employer misrepresentation 
concerning plant relocation while negotiating for plant closure agree-
ment); 
Sheller-Globe Corp.
, 296 NLRB 116 (1989) (severance agree-
ment negotiated on false premise th
at employer would discontinue 
operations); 
Accurate Die Casting
, 292 NLRB 284 (1989) (employer™s 
false claim that it was not in fina
ncial difficulty).  As the Board has 
held, ﬁ[t]here can be no question as to
 the justification for Board inter-
vention in circumstances where an em
ployer has concealed an intention 
to take drastic, unforeseeable action,
 in circumstances where such con-
cealment occurred in circumstances preventing a union from taking 

steps through negotiation and economic action to protect represented 
employees.ﬂ  
Valley Mould & Iron
, 226 NLRB 1211, 1212 (1976). 
  BOGHOSIAN RAISIN PACKING CO
. 391
the Union would have struck, and placed its members in 
a fatally vulnerable position, had it known of its failure 
to file the required FMCS notice.
8  The Respondent™s 
knowledge accordingly gave it an advantage that it ex-

ploited to undermine the Union™s bargaining power and 
its ability to effectively repr
esent its members, as con-
firmed by the actions the Respondent took after the strike 

began.  It used the loss-of-status provision as a club, re-
jecting repeated offers by the Union to return to work 
and rebuffing attempts by several employees to actually 

return to work individually, before ultimately firing all 
striking employees when the Union made too few con-
cessions.9   All of this could easily have been averted.  Good faith 
required the Respondent to disclose the Union™s failure 

to send the FMCS notice before the strike began.  Ordi-
narily, an employer will be under no obligation to make a 
prestrike disclosure of a Union™s failure to comply with 

the notice requirements of 
Section 8(d).  Compliance, 
after all, is the union™s responsibility, and an employer is 
entitled to presume that the union understands its legal 

obligations.  But this case is
 different.  Here, the Re-
spondent knew or should have known that the Union was 
                                                          
 8 The Respondent™s chief negotiator 
Sagaser testified that he drew 
the conclusion that the Union ﬁwas not going to strikeﬂ when he dis-

covered that the Union had filed no FM
CS notice.  But to infer that no 
strike was imminent, Saga
ser would have had to assume that the Union 
had deliberately chosen to foreclose its members™ protected right to 

strike. No rational union would deliber
ately enter into contract negotia-
tions knowing that it could not use 
its principal economic weaponŠand 
knowing that the employer likely would soon learn that a lawful strike 

was impossible and that the union ha
d no bargaining leverage.  Here, 
Sagaser and the Respondent™s manage
ment would also have had to 
ignore the ﬁrumors swirling aroundﬂ th
e facility that some kind of col-
lective action was imminent (notably, the Respondent approached a 

security firm well before the strike
), as well as union negotiator Avalos™ 
parting comment at the end of the last prestrike negotiating session that 
ﬁI guess we have to do what we™ve got to do.ﬂ 
9 The majority calls the Union™s offe
r to return to wo
rk ﬁconditionalﬂ 
because it ﬁonlyﬂ offered to return first under the preexisting terms of 
employment, and then under the terms of the Respondent™s own last 

offer.  I disagree.  Because there was no lawful imposition of new terms 
and conditions of employment after th
e strike began, the Union™s initial 
offer accurately stated the terms under which the strikers were entitled 

to be returned to wo
rk and accordingly was unconditional; and its later 
offer to accept the Respondent™s own last offer can hardly be called 
ﬁconditional.ﬂ  It was the Respondent, which ﬁreserved all its optionsﬂ 

and rejected the Union™s offer on 
each occasion, that prolonged the 
strike.  See 
Hawaii Meat Co.,
 139 NLRB 966, 971 (1962), enf. denied 
on other grounds 321 F.2d 397 (9th
 Cir. 1963) (ﬁAn unconditional 
request for reinstatement of strikers must carry with it . . . an undertak-
ing to abandon the strike, [but] it does not require that the employees 
forfeit their right to continue to strike, if the request is deniedﬂ).  Con-

trary to the majori
ty, the discharge of the stri
kers after they offered to 
return to work based on the preexisting terms, and then on the Respon-
dent™s own last offer, shows only th
at the Respondent had been intent 
on extracting even more concessions than before, not that it was operat-
ing in good faith. 
operating under a mistake that was basic to the negotia-
tions: the belief that the Union could lawfully strike and 
so apply bargaining leverage.  And given the Respon-
dent™s actual or imputed knowledge, it should have in-

formed the Union of its mistake (at least if it intended to 
take advantage of the loss-of-status provision). 
There is no reason why federal labor law, which seeks 
to avoid disputes, should impose lesser obligations on 
parties to a collective-bargaining relationship than the 
common law imposes on commercial actors.  In the ordi-

nary commercial context, as the 
Restatement (Second) of 
Torts observes: 
 The continuing development of modern business ethics 
has . . . limited to some extent th[e] privilege to take 

advantage of ignorance.  There are situations in which 
the defendant not only knows that his bargaining ad-
versary is acting under a mistake basic to the transac-

tion, but also knows that the adversary, by reason of the 
relation between them, the customs of the trade or other 
objective circumstances, is reasonably relying upon a 

disclosure of the unrevealed fact if it exists.  In this type 
of case good faith and fair dealing may require a dis-
closure. 
 Restatement (Second) of Torts
 §551 (ﬁLiability for Nondis-
closureﬂ), comment l (1977).  These words could have been 

written with the National Labor Relations Act, and its statu-
tory duty of good faith, in mind. 
Not surprisingly, applying equitable principles leads to 
the same result, under either es
toppel or waiver theories.  
By failing to disclose the Union™s notice-failure, the Re-
spondent effectively induced the Union to strike.  As a 
result, the Respondent should be estopped from invoking 
the notice-failure, and the loss-of-status provision, to 

defend the mass discharge of striking employees.  The 
essence of estoppel is that a party may not induce another 
party to rely on the truth of certain facts, benefit from 

that reliance, and then contro
vert those facts to the preju-
dice of the other party.  See, e.g., 
Red Coats, Inc.
, 328 
NLRB 205, 206Œ207 (1999). Th
e necessary elements of 
estoppelŠthe Respondent™s 
knowledge and intent, as 
well as the Union™s mistaken belief and detrimental reli-
ance on an assumption the Respondent knew to be 

falseŠare all present here.
10  The notion of waiver, invoked in 
ABC Automotive 
Products
, is applicable as well.  The loss-of-status provi-
                                                          
 10 See, e.g., 
Restatement (Second) of Torts
 §894(2) (ﬁEquitable Es-
toppel as a Defenseﬂ) (ﬁIf one realiz
es that another because of his mis-
taken belief of fact is about to do an 
act that would not be tortious if the 
facts were as the other believes them
 to be, he is not entitled to main-
tain an action of tort fo
r the act if he could easily inform the other of his 
mistake but makes no effort to do so.ﬂ).   
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 392 
sion is essentially a defense.
11  Where an employer dem-
onstrates that it has no interest in averting a strike or 
seeking mediationŠthe purpose of Section 8(d) and its 
notice requirementsŠthen it has waived that defense.  

The Respondent contacted FMCS, but only to confirm 
that the agency had not rece
ived the Union™s notice.  
And, of course, it never told the Union what it had 

learned.  In the words of the 
ABC Automotive Products 
Board, the Respondent™s actions
 ﬁencouraged the type of 
conduct Section 8(d) is intended to prevent.ﬂ  307 NLRB 

at 249. 
In short, the Respondent stands in essentially the same 
position as the employer in 
Mastro Plastics
, whose un-
fair labor practices triggered a strike, and the employer in 
ABC Automotive Products
, who explicitly encouraged 
employees to strike.  In both cases, the Union™s failure to 
file the notice ostensibly re
quired by Section 8(d) was 
excused, based on the employer™s conduct.  The majority 

argues that here, employees, as members of the bargain-
ing unit, appropriately must ﬁsuffer the consequencesﬂ of 
the Union™s negligence, just as they would enjoy the 

benefits of its representation.
  But that view misses the 
point: it was the employer who was truly at fault.  I 
therefore would find that the Respondent was barred 

from treating its striking 
employees as unprotected.  
C.  Remaining Issues 
It follows that the Respondent could not have lawfully 
discharged employees for participating in the strike. 
Rather, it was required to treat them as economic strikers 
entitled to protections under the Act and to reinstatement 

ﬁupon application, absent a legitimate and substantial 
business justification, such as permanent replacement.ﬂ  
Golden Stevedoring Co.,
 335 NLRB 410, 412 (2001). 
Here, as discussed above, although the Union uncondi-
tionally offered to return the strikers to work on October 

1, the Respondent refused to reinstate them.  The Re-
spondent does not defend this action on the ground that 
the strikers had been perman
ently replaced, and offers no 
other legitimate and substantial business justification for 
its conduct.  I would accordingly conclude that the Re-
spondent violated Section 8(a)(3) and (1) of the Act by 

refusing to reinstate the strikers on October 1.  For the 
same reasons, the Respondent violated Sections 8(a)(1) 
and (3) 4 days later by advising the strikers that they 

were discharged for engaging in a strike, and by dis-
charging them.
12                                                           
 11 The operation of the lo
ss-of-status provision is not, by its terms, 
automatic and irrevocable.  Sec. 8(
d) provides that a discharged em-
ployee™s loss of protected status ﬁs
hall terminate if and when he is 
reemployed by such employer.ﬂ   
12 I find it unnecessary to pass on th
e complaint allegations that the 
Respondent violated Sec. 8(a)(4) and (1) by refusing to reinstate the 
I would also conclude that the Respondent™s with-
drawal of recognition from the Union violated Section 
8(a)(5) and (1).  The Respondent™s February 2, 2000 let-
ter to the Union withdrawing recognition was based on a 

petition signed by a majority of the employees of that 
date stating that they did not want the Union to represent 
them.  The Respondent™s new employees had been hired 

to replace the strikers whom 
the Respondent
 unlawfully 
discharged and refused to reinstate.  If the Respondent 
had retained the strikers, as it was legally obligated to do, 

it would not have hired the new employees whose peti-
tion led to the withdrawal of recognition.  
J. M. Sahlein 
Music Co.
, 299 NLRB 842, 850 (1990).  In any event, 
the Board has long held that an employer may not with-
draw recognition where it has committed unremedied 

unfair labor practices tending to cause employees to be-
come disaffected from the union.  
Olson Bodies
, 206 
NLRB 779, 780 (1973).  The unfair labor practices de-

scribed unquestionably tended to erode the Union™s sup-
port. They therefore precluded
 the Respondent from law-
fully withdrawing recognition.  
Finally, the Respondent admits that after withdrawing 
recognition of the Union, it made subsequent unilateral 
changes in terms of employment.  Those changes also 

violated Section 8(a)(5) and (1). 
III. 
Sadly, in this case, as in 
Alexandria Clinic, 
339 NLRB 
1262 (2003), the majority prefers its takes on statutory 
words to the realities of a labor dispute.  Congress could 
not have imagined that a strike unlawful only because of 

a union™s clerical error coul
d serve as pretext for dis-
charging an entir
e workforce and ending a collective 
bargaining relationshipŠat least where the employer 
itself is, as an equitable matter, responsible for the strike.  
The majority reaches a harsh result, applying
 the Act 
with little regard for its purposes and with no sense of 
fundamental fairness.  Accordingly, I dissent. 
 Veronica I. Clements, Esq., 
for the General Counsel. 
S. Brett Sutton 
and Howard Sagaser, Esqs., 
of Fresno, Califor-
nia, for the Respondent. 
DECISION STATEMENT OF THE 
CASE JAMES L. ROSE, Administrative Law Judge. This matter was 
tried before me at Fresno, Calif
ornia, on July 10, 11, and 12, 
                                                                                            
 strikers and by discharging them, and 
that it violated Sec. 8(a)(3), (4), 
and (1) by refusing to rehire th
em as new employees, because these 
additional violations would be cumula
tive.  Like my colleagues, I do 
not reach the issue of whether ﬁi
ntentionalﬂ product damage caused by 
the strikers™ walkout constituted a separate basis for their loss of protec-
tion, as the judge found.  Notably, at
 the time of the strike the Respon-
dent did not cite product damage 
as a reason for the discharges. 
  BOGHOSIAN RAISIN PACKING CO
. 393
2000, upon the General Counsel™s complaint which principally 
alleged that the Respondent disc
harged 42 economic strikers in 
violation of Section 8(a)(3) and (4) of the National Labor Rela-
tions Act
.  It is also alleged that 
the Respondent withdrew rec-
ognition from the Charging Party 
and made certain unilateral 
changes in working conditions in 
violation of Section 8(a)(5) of 
the Act and, committed two violations of Section 8(a)(1). 
The Respondent generally denied that it committed any vio-
lations of the Act and affirmatively contends the strike occurred 
without the Charging Party having given notice to the Federal 
Mediation and Consolidation Serv
ice as required by Section 
8(d) of the Act and therefore the strikers lost their status as 
employees.  The Respondent also 
contends that the strike was 
unprotected because it breached th
e no-strike clause of the ex-
tended collective-bargaining agreem
ent; and, the strike started 
midshift causing substantial prod
uct damage.  Finally, the Re-
spondent contends that it wit
hdrew recognition only after re-
ceiving a petition from a majority of unit employees that they 
did not want the Union to represent them. 
Upon the record as a whole, 
including my observation of the 
witnesses, briefs and arguments 
of counsel, I hereby make the 
following findings of fact, conclusions of law, and recom-
mended order. 
I.  JURISDICTION
 The Respondent is a California corporation with a place of 
business in Fowler, California, 
engaged in operating a raisin 
packing facility.  In the course and conduct of this business, the 
Respondent annually purchases, 
and receives directly from 
point outside the State of Calif
ornia, goods, products, and mate-
rials valued in excess of $50,
000 and annually sells goods and 
services valued in excess of 
$50,000 directly to customers out-
side the State of California.  The Respondent admits, and I 
conclude, that it is an employer engaged in interstate commerce 
within the meaning of Section 2(2), (6), and (7) of the Act. 
II.  THE LABOR ORGANIZATION INVOLVED
 The Charging Party, Packing House Employees and Ware-
housemen™s Union, Local 616, a/w International Brotherhood 
of Teamsters, AFLŒCIO (the Union) is admitted to be, and I 
find is, a labor organization within
 the meaning of Section 2(5) 
of the Act.  III.  THE ALLEGED UNFAIR LABOR PRACTICES
 A.  The Facts 
The operative facts in this matter are largely undisputed.  
Since 1970 the Union has represented a unit of the Respon-
dent™s employees engaged in 
the processing, handling and 
packing of dried fruits or nuts, w
ith the usual exceptions.  And, 
the parties negotiated a series of collective-bargaining agree-
ments, the last of which was effective from 1996 to May 31, 
1999.1  On or about January 26, the Union served the Respondent a 
written notice that it desired to reopen the contract and on Feb-
ruary 19, sent an appropriate notice under Section 8(d)(3) to the 
California Mediation Service.  
The Union did not send a notice 
                                                          
 1 All dates are in 1999, unless otherwise indicated. 
to the Federal Mediation and Conciliation Service then, or at 
any time prior to the strike of October 1. 
The parties had a number of bargaining sessions in the 
spring, summer, and fall but we
re unable to reach an agree-
ment.  Thus, on September 24 the Union served a written notice 
on the Respondent, as required by the agreement to extend the 
contract, that it was terminating the agreement. 
On September 30 the parties ha
d a final bargaining session, 
but were again unable to reach an agreement.  On October 1 the 
employees reported for work at th
eir usual time and at 6 a.m. 
began processing raisins.  At 
about 7:15 a.m. the Union called 
on them to strike, and after a qui
ck cleanup (of the type usually 
performed before going [on a] break as opposed to the thorough 
nightly cleaning) they went out. 
At about 7:50 a.m., Howard Saga
ser, the Respondent™s attor-
ney, contacted George Avalos, the Union™s secretary and treas-
urer, and told him that the strike was in violation of Section 
8(d)(3) and (4) because the Union failed to give the FMCS 
notice. He suggested that Avalos 
have the Union™s attorney call 
him and Sagaser called the FMCS office in Washington to con-
firm that the agency had no record
 of receiving the 8(d) notice.  
He had earlier made such an inquiry and learned that the FMCS 
had no record of receiving a notice from the Union.  
Sagaser then called the office of the Union™s attorneys, leav-
ing the same message on the voice 
mail.  At about 9 a.m., Jason 
Rabinowitz, one of the Union™s attorneys was contacted by his 
secretary with this message.  Rabinowitz called Avalos, who at 
the time was on the picket line, and told him what Sagaser had 
said.  Avalos told Rabinowitz (without checking the file) that 
the notice was in fact sent in February.  
A couple of hours later Rabino
witz made contact with Sa-
gaser and told him that he had been assured by Avalos that the 
notice was sentŠthat ﬁthe local fe
els very strongly that it was 
sent in.ﬂ  Sagaser responded th
at the FMCS had no record of 
receiving it, and gave Rabinowit
z the FMCS number in Wash-
ington.2   Later Friday afternoon, Rabino
witz called Sagaser and said 
the Union had not been able to find the return receipt, but he 
was sure the notice had been sent and continued to be hopeful 
that they could find the return receipt.  ﬁBut,ﬂ he told Sagaser, 
ﬁif we™re not able to find it, a
nd we™re not able to demonstrate 
that the form was mailed to FMCS, the union has authorized 
me to offer to return everybody to work immediately, under the 
status quo ante the strike, while we continue to negotiate for the 
new contract, and will the company take the people back.ﬂ  
Rabinowitz testified that Sagaser 
said that ﬁafter what™s hap-
pened we™re not going to take 
the people back.  WeŠwe may 
consider taking certain people back, or some people back on an 
individual case-by-case
 basis, but we™re not taking them all 
back.ﬂ 
In filing notices to reopen cont
racts, the Union uses a four-
part form.  One part is sent to the company, another to the 
FMCS, another to the state agency, and the fourth is kept in the 
Union™s file.  On searching the Union™s file, Avalos found the 
                                                          
 2 Sagaser filed a charge by FAX to the effect that the Union violated 
Sec. 8(b)(3).  This charge is being held in abeyance, pending the out-
come of the instant case. 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 394 
part of the form meant to be sent
 to the FMCS.  He did not find 
a return receipt from the FM
CS, though receipts from the Cali-
fornia agency and the Respondent were there. 
The parties met on Saturday af
ternoon.  Rabinowitz stated 
that the notice was apparently not sent to the FMCS due to a 
clerical error.  Sagaser said that the ﬁfamilyﬂ wanted to meet 
and discuss all the pending issu
es, and perhaps he and the Un-
ion™s representatives could get together the next day.  In fact 
they did not meet Sunday. 
Thus on Monday, October 4, 
Rabinowitz wrote Sagaser:  
ﬁThe Union has authorized me to offer to return the Boghosian 
employees to work immediatel
y, so that production may re-
sume and continue while the pa
rties work to negotiate a new 
contract.  Of course, this offer is for all the employees to return 
to work, with their seniority intact, under the previously exist-
ing terms and conditions
 of employment.ﬂ 
Sagaser responded, in material 
part, that ﬁ(f)rom the outset of 
the strike, Boghosian Raisin Packing Company has notified the 
Union that it is reserving the right to impose discipline, includ-
ing termination, of all employ
ees who engaged in the illegal 
strike.  Unless the Union can provide documentation by 3:00 
p.m. on October 5, 1999 that the strike
 is legal, it is the intent of 
Boghosian Raisin Packing Compan
y to terminate all employees 
who engaged in the illegal stri
ke which began on October 1, 
1999.ﬂ Rabinowitz wrote back on Octo
ber 4:  ﬁAs I informed you 
during our meeting on Saturday, October 2, Union Secretary-
Treasurer George Avalos prepar
ed the notification form in 
February of this year, and gave it to the Union™s secretary to 
send out to the appropriate authorities.  The Union™s search of 
its files on Friday revealed that
 the form was apparently not 
mailed to the FMCS due to a clerical error.ﬂ 
And on October 5 Rabinowitz wr
ote Sagaser:  ﬁThis will 
confirm my voice mail message to
 you of a few minutes ago, 
offering that the employees will return to work on the basis of 
the Company™s last, best and final offer at the bargaining ta-

ble.ﬂ 
Finally, on October 5 the Respondent sent discharge letters 
to each striking employee:  
ﬁCommencing on October 1, 1999, 
you abandoned your work station and engaged in an illegal 
strike.  Therefore, the Company has elected to terminate your 
employment.ﬂ   
The Respondent then began hi
ring replacements, retaining 
three of the striking employees.  Thus by October 26, there 
were 49 employees in the bargaining unitŠthree retained and 
46 new.  That number was reduced to 44 as of January 31, 
2000.  Between January 27 and 31, 35 of these employees 
signed petitions stating (in the E
nglish translation) that:  ﬁWe 
the undersigned employee™s [sic] 
of Boghosian Raisin Packing 
of Fowler, Calif. don™t want to be represented by Teamsters 
Union Local 616 of Fresno, Calif.ﬂ 
On February 2, 2000, the Re
spondent withdrew recognition 
from the Union and subsequently
 made certain changes in 
terms and conditions of employme
nt without notice to or nego-
tiating with the Union. 
B.  Analysis and Concluding Findings 
1.  The unlawful strike and loss of employee status
 There is a distinction, not always clearly defined in the cases, 
between an unlawful strike and one which is unprotected.  
There is also a distinction be
tween striking employees who may 
be disciplined for engaging in 
unprotected activity associated 
with a strike and strikers who lo
se their status as employees.  
This case deals with an unlawful strike and employee loss of 
status under Section 8(d).  Thos
e cases considering levels of 
unprotected activity and motive 
for discipline are inapposite. 
The General Counsel argues that the Respondent violated 
Section 8(a)(3) and (4) by 1) refusing the strikers™ uncondi-
tional offers to return to work, 2) discharging them on October 
5, and 3) refusing thereafter to
 rehire them because: (a) they 
engaged in a strike protected by the Act; (b) in retaliation for 
the Union™s having previously filed an unfair labor practice 
charge and grievance; and (c) 
for having engaged in hard bar-
gaining. 
The Respondent contends that th
e strike was unlawful, since 
notice to the FMCS required by S
ection 8(d) was not given; and 
was unprotected 1) since it starte
d within the 7-day notice pro-
vision of the extension agreemen
t while the ﬁno-strikeﬂ clause 
of the expiring collective-bargaining agreement was still in 
effect and, (2) the strike began 
midshift thus causing substantial 
product damage. 
There is no question that the Union did not send any kind of 
notice of the labor dispute to the FMCS prior to calling the 
strike on October 1.  From st
atements and arguments of coun-
sel, it is clear that the principal issue in this matter is whether 
this lack of notice caused the strike to be illegal and caused the 
strikers to lose their status 
as employees under the Act.  Though 
the result here may be more ha
rsh than intended by Congress, 
the conclusion is inescapable that the strike was illegal and the 
employees lost their protection unde
r the Act.  The Board, with 
court approval, has consistently held that the notice require-
ments of Section 8(d), and the pe
nalties for failing to do so, are 
clear and unambiguous.  Notices to the FMCS and appropriate 
state agency are required, lest 
the union be in violation of its 
duty to bargain and the strikers 
lose their status as employees. 
Early on, the Board held that the notice requirements of Sec-
tion 8(d) are mandatory and a strike without giving notice to the 
FMCS was unlawful and caused the union to be in violation of 
its duty to bargain under Section 8(b)(3).  
Retail Clerks Interna-
tional Local1179 (J. C. Penny Co.), 
109 NLRB 754 (1954). 
Then in 1963, on facts similar to those here, the Board held 
that the union™s ﬁfailure to file the notices required by Section 
8(d)(3) caused the strike to be unlawful from its inception.ﬂ 
Fort Smith Chair Co., 
143 NLRB 514 (1963), enfd. 336 F.2d 
738 (D.C. Cir. 1964), cert. denied 379 U.S. 838 (1964).  The 
Board rejected the General Counsel™s contention that the true 
motive for discharging the strikers was its financial difficulties, 
the union™s filing grievances and the union™s uncompromising 
attitude in negotiations.  Said the Board, ﬁby operation of the 
loss-of-status provision of Section 8(d), the strikers lost their 
employee status and the protecti
on of Section 8(a) when they 
walked out on June 1 and that, consequently, such motive as 
  BOGHOSIAN RAISIN PACKING CO
. 395
may have been behind the Responde
nt™s actions with respect to 
them is immaterial.ﬂ  143 NLRB at 519.
3 Though recognizing the clear language of Section 8(d) and 
the holding in Fort Smith Chair Co., 
the General Counsel nev-
ertheless argues that the Union™s failure to give notice  to the 
FMCS is de minimus, should be
 excused as an administrative 
error outside the control of the 
Union, and/or the Respondent is 
culpable for the Union having called an illegal strike. 
Counsel for the General Counsel has cited no authority for 
the proposition that failure to give notice to the FMCS or ap-
propriate state agency has ever been considered de minimus.  
To the contrary, even where the state agency rarely engages in 
mediation, suggesting that failure
 to notify it would not be sig-
nificant, the Board has held  the notice to be required.  
Meatcut-
ters Local 576 (Kansas City Chip Steak Co.), 
40 NLRB 876 (1963).  Retail Store Employees Local 322 (Willow Corp.), 
240 
NLRB 1109 (1979).
  Only in the case where the state does not 
have an agency established to
 mediate and conciliate labor 
disputes are parties relieved from filing notice with the state.  
Brotherhood of Locomotive Fi
remen & Engineers (Phelps 
Dodge Corp.) v. NLRB, 
302 F.2d 198 (9th Cir. 1962). 
Similarly, counsel for the Gene
ral Counsel argues that the 
Respondent showed no signs of be
ing interested in mediation 
because when Sagaser called the FMCS he did not request that 
agency™s aid in resolving the dispute.  Thus notice to the FMCS 
would have been futile.  I find nothing in the Act, or cases con-
struing Section 8(d), to the effect 
that this speculation, even if 
true, would relieve the Union of
 its obligation to give the 
FMCS notice. 
Counsel for the General Counsel cites 
Longshoremen ILA 
Local 1814 (Amstar Sugar Corp.), 
301 NLRB 764 (1991), for 
the proposition that the Union should be excused from its tech-
nical failure to give notice to the FMCS.  In that case a divided 
Board approved a settlement ag
reement over the General Coun-
sel™s objection reached after the administrative law judge had 
found the union to have violated the Act by striking within 30 

days of sending the mediation ag
encies notice (20 and 26 days 
respectively).  Though stating that
 the strike was technical vio-
lation against a company with ﬁlittle interest in mediationﬂ the 
Board concluded that the private settlement agreement provided 
substantially the same
 remedy as the judge ordered.  I do not 
believe this case is authority to excuse the Union™s failure to 
give notice here. 
First, the Board did not reverse or even question the judge™s 
finding of an unfair labor practice.  The Board™s comments 
concerning the company having notice for a ﬁnot insignificantﬂ 
time related to its justification for approving a settlement 
agreement over the objections of
 the General Counsel.  Here 
there was no notice at all.  Co
unsel for the General Counsel 
contends, however, that these cas
es are analogous since counsel 
                                                          
 3 This was apparently a five-member decision, with Chairman 
McCullouch concurring that the discharges were motivated by the 
unlawful strike, thus, he would not decide the loss of status issue.  
Member Fanning dissented on grounds that the loss of status provision 

would not apply for failure to notify th
e FMCS or state agency since, as 
written at the time, Sec. 8(d)(4) refe
rred to the ﬁsixty-day period speci-
fied in this subsection.ﬂ  This phrase was subsequently amended to read 

ﬁwithin any notice period specifi
ed in this subsection.ﬂ  for the Respondent could have asked the FMCS to come into 
the dispute and having failed to do so demonstrated ﬁlittle in-
terestﬂ in mediation.  In effect
, the General Counsel argues that 
blame for the Union™s failure to give notice should shift to the 
Respondent since it did not ask for mediation.  The 
Long-shoremen™s 
case is not authority for such a proposition. 
Counsel for the General Counsel
 does cite some legislative 
history for the 1974 heath care amendments to the Act along 
with a case construing the notice 
requirements of Section 8(g), 
arguing that a ﬁrule of reasonﬂ and caution against ﬁrigid adher-
enceﬂ to the notice requirements by analogy apply to the situa-
tion here.  Thus in 
Greater New Orleans Artificial Kidney Cen-
ter, 240 NLRB 432 (1979), the Board concluded that failure of 
the company to receive the requ
ired notice under Section 8(g) 
did not make the strike unlawful, 
or cause the strikers to lose 
their status as employees.  Th
e union in fact mailed the notice 
in time for it to be received within the 8(g) time period.  The 
fact it was not the Board attributed to a failure of the U.S. 
Postal Service.  Further, the company had actual timely notice, 
having been called by the FMCS
, and made contingency prepa-
rations for the strike.  The Board found that the union took 
ﬁreasonable steps to insure compliance with the 8(g) require-
ments.ﬂ  ﬁThus, we find that it would be inequitable to hold the 
Union responsible for the untimel
y service of the notice when 
no reason for the delay can be a
ttributed to it.ﬂ  240 NLRB at 
433.  Finally, since the compan
y had actual notice for the pe-
riod provided in Section 8(g), the Congressional concern relat-
ing to health care institutions for 
the continuity of
 patient care 
was satisfied. 
None of the facts or reasoning of 
New Orleans Artificial 
Kidney, apply here.  The key fact was delay in delivering the 
8(g) notice to the companyŠnot, as here, failure even to send 
the appropriate notice.  The Union here, unlike the union in 
New Orleans Artificial Kidney, 
 cannot be excused because 
some outside agency failed to deliv
er a properly sent notice.  In 
fact, it was agents of the Union who did not send the notice and 

it was agents of the Union who took no steps to insure that it 
was sent.  
The Union has three employeesŠAvalos, the secre-
tary/treasurer, one business agent, and one secretary.  Until her 
retirement on June 1, the secretary was Marilyn Banister.  She 
was replace by her daughter Debra. 
Avalos testified that his practi
ce was to have the secretary 
prepare the reopener letters and appropriate notices.  He would 
then review the documents, sign th
em, and give them to her to 
mail.  The General Counsel blam
es the failure to notify the 
FMCS on a now retired clerk.  But she was not an outside 
agency.  Certainly Avalos had so
me responsibility to supervise 
and insure that important matters were completed by the person 
to whom he delegated the task.  
He did not.  It would have been 
obvious, had he looked at his file
 for the Respondent, that the 
notice had not been sent to the FMCS.  Not only was there no 
return receipt, but the page of the form to go to the FMCS was 
still in the file. 
On September 28, Avalos completed and signed a form sent 
to the Teamster Joint Council fo
r the purpose of obtaining sanc-
tion for the forthcoming strike.  Paragraph 11 of this form 
reads: 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 396 
 Attach copies of 60-day modifi
cation or termination notice 
and 30-day notice to federal and state mediation services, re-
quired by Taft-Hartley Section 
8(d), as well as copies of 
certi-
fied mail receipt signed by the company and federal and state 
mediation services.
  (Emphasis in original.) 
 Avalos testified that he did not 
look for the return receipts at 
this time, while blaming his secretary who ﬁis the one that al-
ways took care of this.ﬂ  Howe
ver, the new secretary testified 
that Avalos prepared the form 
to send to the Joint Council and 
gave her the material to be se
nt along with the form.  Avalos 
also testified that he did not understand the significance of fail-
ing to send the notices.  This, notwithstanding that the require-
ment to attach the return rece
ipts was underlined.  I conclude 
that for any reasonable person, the requirement in paragraph 11 
should have been a red flag, al
erting Avalos to the importance 
of having sent the appropriate no
tices before striking.  Perhaps 
Avalos was not aware of the seriousness Congress and Board 
attaches to giving notices under 
8(d) or the potential conse-
quences for failure to do so.  But 
this lack of understanding, if 
any, cannot be a basis for a ruling in this matter. 
The General Counsel argues that the mistake in failing to 
send a notice to the FMCS was ﬁmade by a clerical employee 
who had the obligation to handle
 these mattersﬂ and such re-
lieves the Union from responsibility.  To accept this argument 
would be tantamount to rewriting 
Section 8(d) by saying that 
the notice requirements of Section 
8(d) need not be met if re-
sponsibility for filing the notices is delegated to a staff em-
ployee.  I conclude that the Union cannot be excused because 
its chief executive officer delegated responsibility for sending 
the notices to someone else. 
Citing ABC Automotive Products Corp., 
307 NLRB 248 
(1992), the General Counsel argues that the Union™s failure 
here can be attributed to th
e Respondent, thus the Respondent 
can not avail itself of the 8(d) defense.  In 
ABC Automotive, 
among other things, the company refused to make a wage offer 
during negotiations and then told
 the union that the employees 
should go ahead and strike if they wanted.  The Board held that 
striking within the 60 day ﬁcooli
ng offﬂ period did not violate 
Section 8(d) because the respondent encouraged the employees 
to strike and such ﬁconstituted a waiver of its 8(d) defense to 
the allegation that it violated the Act by firing the strikers.ﬂ  
Since ﬁthe Respondent encouraged the type of conduct Section 
8(d) is intended to preventŠa strike commencing less than 60 
days after receipt of a notice of termination or modification . . . 
the Respondent may not subsequent
ly avail itself of the reme-
dies in Section 8(d) to justify its unlawful termination of the 
striking employees.ﬂ  307 NLRB at 249. 
There is nothing in this record 
to suggest that the Respondent 
encouraged the strike or encouraged the Union to fail to send 
notice to the FMCS.  The Responde
nt™s Counsel did inquire of 
the FMCS whether the notice had b
een sent, and did not tell the 
Union what he had learned until af
ter the strike began.  But he 
had no control over when, or whether, the employees would 
strike.  Further, within a half-hour or so of the strike™s begin-
ning, Sagaser told Avalos that th
e strike was illegal for failure 
to give the notice.  Avalos took no steps then to call off the 
strike or even check the correctness of Sagaser™s assertion. 
From the clear language of th
e Act, and the overwhelming, 
long-time case authority, I concl
ude that where, as here, the 
union fails to give a mediation agency the notice required by 
Section 8(d)(3), any strike in 
support of its negotiation position 
is an unfair labor practice and the strikers lose their status as 
employees.  Accordingly, the 
Respondent was privileged to 
discharge any or all of them for striking, and whatever other 
motive the Respondent may have harbored is immaterial. 
I therefore do not consider th
e General Counsel™s argument 
that a motivating cause for discharging the strikers was an un-
fair labor practice charge the Union filed relating to the Dehy-
drator Plant (in a case dismissed by Judge Kennedy in a bench 
decision);
4 nor the grievance relating to the Dehydrator Plant; 
nor the contention that the  Re
spondent was motivated by the 
Union™s hard bargaining.  Even if these factors were present, 
unless and until the strikers regain
ed their status as employees, 
they had no rights under Section 8 of the Act.   
In paragraph 11 of the complaint, it is alleged that when the 
discharged strikers made applic
ation to be hired as new em-
ployees, the Respondent was required to do so.  This is appar-
ently an alternative theory in 
the event that discharge of the 
strikers is found lawful.  I find th
is allegation has no merit.  Of 
course the Respondent could have
 rehired them, and in doing so 
the loss of status would have e
nded.  However, unless and until 
that occurred, the strikers had no status under the Act as to the 
Respondent.  To conclude otherwise would be to amend out of 
the Act the loss-of-status clause.   
2.  The no-strike clause defense
  The Respondent also argues that 
the strike occurred within 7 
days of the Union™s giving notice 
to terminate the contract as 
extended.  Therefore it was unprotected and the employees 
could be discharged for striking. 
 I disagree.  I conclude that 
notice given on September 24 wa
s sufficient to terminate the 
contact by October 1 when the strike commenced.  Therefore, 
for this reason the strike was not unprotected. 
3.  Product damage 
The same, however, cannot be said of the Respondent™s de-
fense that by striking midshift, the employees damaged prod-
uct.  Though a finding in this regard
 is not critical
 to this deci-
sion, it should be noted that th
e Union apparently decided on 
the evening of September 30 to strike the next day, however 
rather than having employees not report for work, the Union 
did the opposite.  The employees 
reported and began working, 
then at 7:15 a.m. word was passed to strike.  While the employ-
ees did a mini cleanup, of the t
ype required when they went on 
a short break, there is no question that by leaving for the day, 
there was product damage.  Indeed, the Commodity Grader for 

the United States Department of
 Agriculture assigned to the 
Respondent testified that some 
of the raisins left on the ma-
chine might be salvageable, but
 those in the water tank would 
not.  At least, she testified, ﬁI wouldn™t want to eat them.ﬂ  And 
there can be little question that the product damage was inten-
tional.  In such a situation, 
the action of employees is unpro-
tected. 
                                                          
 4 Case 32ŒCAŒ17375. 
  BOGHOSIAN RAISIN PACKING CO
. 397
The Board has long held that employees have the duty to 
take reasonable precautions when
 striking in order to avoid 
damage to the company™s property.  
Marshall Car & Wheel 
Foundry Co., 107 NLRB 314 (1953), enfd. denied 218 F.2d 
409 (5th Cir 1955) (the court disagreeing that the company had 
waived its right to discharge th
e strikers for engaging in unpro-
tected activity).  Necessarily a 
strike will cause some economic 
loss to an employer, as well as to the employees.  But damage 
to the company™s property goes beyond such loss and where 
strikers deliberately time their 
strike to cause product damage, 
then their activity is unprotected for which they can be disci-
plined or discharged.   
4.  Withdrawal of recognition 
Shortly after the Respondent disc
harged the strikers, it began 
hiring replacements.  It has long been held that an employer 
may withdraw recognition from th
e union which represents its 
employees if it has a good-faith 
doubt of the union™s continued 
status as the majority representative of employees.  
Celanese 
Corp. of America, 
95 NLRB 664 (1951).  This doubt, however, 
ﬁmust be raised in a context free 
of unfair labor practices of the 
sort likely, under all the circumstances, to affect the union™s 
status, cause employee disaffection, or improperly affect the 
bargaining relationship itself.ﬂ  
Lee Lumber & Building Mate-
rial Corp., 
322 NLRB 175, 177 (1996). 
Since I conclude that the strikers lost their status as employ-
ees, and were lawfully discharged and denied reinstatement, I 
conclude that there were no unfair labor practices of the sort 
which would impair a good faith doubt.  I further find that 
when presented with a petition signed by a substantial majority 
of the new employees that they 
did not want to be represented 
by the Union, the Respondent had a good-faith doubt of the 
Union™s continued status as the majority representative.  There-
fore, the withdrawal of recognition on February 1, 2000, was 
not unlawful.  Fort Smith Chair Co., 
supra
. Since the Respondent lawfully withdrew recognition, it fol-
lows that any subsequent chan
ges it made to employee terms 
and conditions of employment 
was not violative of Section 
8(a)(5). 5.  The alleged Section 8(a)(1) violations 
It is alleged that in late September, Richard Lokey, the Re-
spondent™s plant manager violat
ed Section 8(a)(1) (and pre-
sumably supplied a proscribed 
motive for the discharges) by 
telling an employee that ﬁh
e hoped Unit employees would go 
on strike so he could fire them all.ﬂ 
Support for this allegation is the testimony of Scott Lokey, 
Richard Lokey™s cousin and a machine operator for the Re-
spondent until his discharge for e
ngaging in the strike.  Scott 
Lokey testified that they were drinking at a bar near the Re-
spondent™s plant after work, as they did on a fairly regular ba-
sis.  During this, Scott said th
at Richard asked about the em-
ployees™ view of the contract nego
tiations and then said that he 
hoped the employees went on strike 
so he could fire them all. 
Richard Lokey denied making such a statement and it is his 
testimony I credit.  First, I found Richard more credible than 
Scott.  Second, [the] statement 
attributed to Richard simply 
makes no sense.  Though Richard 
was the plant manager, he 
did not in fact have the authority to fire the entire workforce, 
nor was there shown any reason why he would want to.  There 
is no proven animosity between Richard Lokey and any of the 
employees.  I simply do not believe that Richard Lokey made 
the statement attributed to him by his cousin. 
The discharge letter to all striki
ng employees of October 5 is 
also alleged violative of Sectio
n 8(a)(1).  As I have found the 
Respondent™s act of discharging th
e strikers to have been law-
ful, I conclude that sending the 
letter was not a violation of the 
Act. On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended 
5 ORDER The complaint is dismissed in its entirety. 
                                                          
 5 If no exceptions are filed as provided by Sec. 102.46 of the Board's 
Rules and Regulations, the findings
, conclusions, and recommended 
Order shall, as provided in Sec. 102.
48 of the Rules, be adopted by the 
Board and all objections to them sh
all be deemed waived for all pur-
poses. 
  